Citation Nr: 1739391	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  06-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a respiratory disorder, for the purpose of accrued benefits.

3.  Entitlement to service connection for a disability manifested by a chronic sore throat, for the purpose of accrued benefits.

4.  Entitlement to service connection for a skin disorder, to include tinea corpus, for the purpose of accrued benefits.

5.  Entitlement to service connection for right foot plantar warts, for the purpose of accrued benefits.

6.  Entitlement to service connection for a kidney disability, for the purpose of accrued benefits.

7.  Entitlement to service connection for hypertension, for the purpose of accrued benefits.

8.  Entitlement to service connection for left ear hearing loss, for the purpose of accrued benefits.

9.  Entitlement to an intial compensable rating for right ear hearing loss, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956.  He died in March 2004 and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from April 2005 and January 2009 decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
In September 1996, the Veteran initially sought service connection for a respiratory disorder (claimed as bronchitis and recurrent pneumonia), a disability manifested by a chronic sore throat, a skin disorder (claimed as a body rash), a right foot plantar wart, a kidney disability, bilateral hearing loss, and hypertension.  The RO denied these claims in a May 1997 rating decision and the Veteran perfected an appeal as to these matters.  The Board remanded these service connection matters in September 1998 for further development and denied the claims by way of an April 2000 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2000, the Court granted a November 2000 Unilateral Motion for Remand filed by counsel for the VA secretary in light of the passage of the Veterans Claims Assistance Act of 2000 (VCAA), set aside the Board's April 2000 decision, and remanded the claims to the Board for further proceedings.  Thereafter, the Board remanded the service connection claims in December 2001 to ensure VCAA compliance.

The RO subsequently granted service connection for right ear hearing loss and assigned an initial noncompensable disability rating, from September 24, 1996, by way of an April 2003 rating decision.  The Veteran submitted a timely notice of disagreement in May 2003 with respect to the rating assigned in the April 2003 decision.  In August 2003, the Board again denied the claims of service connection for a respiratory disorder, a disability manifested by a chronic sore throat, a skin disorder, a right foot plantar wart, a kidney disability, left ear hearing loss, and hypertension.  The Board remanded the issue of entitlement to a higher initial rating for right ear hearing loss for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).  The RO issued the requested SOC in October 2003 and the Veteran perfected an appeal of the higher initial rating issue to the Board (by way of a VA Form 9) later in October 2003.

The Veteran appealed the Board's August 2003 decision to the Court, however he died in March 2004 before his appeal had been decided.  Accordingly, the Court issued an Order in October 2004 vacating the August 2003 Board decision, citing case law indicating that the appropriate action when an appellant dies while his or her appeal is pending before the Court is to vacate the appealed Board decision.  The case was then returned to the Board, which issued a decision in January 2005 dismissing the appeal based on the death of the Veteran.

In August 2004, the appellant filed a claim for Dependency and Indemnity Compensation (DIC) benefits, which included her claim of service connection for the cause of the Veteran's death.  The RO denied service connection for the cause of the Veteran's death in the April 2005 rating decision.  In the January 2009 rating decision, the RO denied the accrued benefits issues listed above on the title page.

In July 2010, the Board remanded the cause of death issue for further development and the accrued benefit matters for issuance of an SOC pursuant to Manlincon.  See Id.  In February 2016, the appellant perfected an appeal of her claims seeking accrued benefits and these claims, as well as the claim of service connection for the cause of the Veteran's death, were returned to the Board for further appellate consideration.

In June 2016, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In July 2016, the Board remanded the cause of death and accrued benefit issues in order to schedule the appellant for a Board hearing before a Veterans Law Judge (VLJ) at the RO.  The appellant was notified that her hearing was scheduled for a date in February 2017 by way of letters dated in December 2016 and January 2017.  The appellant appears to have cancelled her hearing request in a January 2017 letter and she otherwise failed to appear for the scheduled hearing.  In May 2017, her representative submitted a motion to reschedule the Board hearing.  This motion was denied by the VLJ who was scheduled to conduct the February 2017 hearing.  See 38 C.F.R. § 20.704 (2016).
As a final preliminary matter, the Board points out that as the Veteran died before October 10, 2008, the regulations pertaining to substitution are inapplicable in this case as they only apply to cases where the appellant died on or after October 10, 2008.  See The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C. § 5121A (West 2014).  Hence, the claims of service connection for a respiratory disorder, a disability manifested by a chronic sore throat, a skin disorder, a right foot plantar wart, a kidney disability, left ear hearing loss, and hypertension and the appeal for a higher initial rating for right ear hearing loss may only be considered for the purpose of accrued benefits.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's respiratory disorder did not have its onset in service and was not otherwise related to active duty.

2.  The Veteran's disability manifested by a chronic sore throat did not have its onset in service and was not otherwise related to active duty.

3.  The Veteran's skin disorder did not have its onset in service and was not otherwise related to active duty.

4.  The Veteran's right foot plantar warts did not have their onset in service and were not otherwise related to active duty.

5.  The Veteran's kidney disability did not have its onset in service and was not otherwise related to active duty.
6.  The Veteran's left ear hearing loss did not have its onset in service, was not exhibited within the first post-service year, and was not otherwise related to active duty.

7.  The Veteran's hypertension did not have its onset in service, was not exhibited within the first post-service year, and was not otherwise related to active duty.

8.  From September 24, 1996 to the date of his death, the Veteran had at most level V hearing in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder, for the purpose of accrued benefits, are not met.  38 U.S.C.A. §§ 1110, 1131, 5101(a), 5107(b), 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2016).

2.  The criteria for service connection for a disability manifested by a chronic sore throat, for the purpose of accrued benefits, are not met.  38 U.S.C.A. §§ 1110, 1131, 5101(a), 5107(b), 5121; 38 C.F.R. §§ 3.102, 3.303, 3.1000.

3.  The criteria for service connection for a skin disorder, for the purpose of accrued benefits, are not met.  38 U.S.C.A. §§ 1110, 1131, 5101(a), 5107(b), 5121; 38 C.F.R. §§ 3.102, 3.303, 3.1000.

4.  The criteria for service connection for right foot plantar warts, for the purpose of accrued benefits, are not met.  38 U.S.C.A. §§ 1110, 1131, 5101(a), 5107(b), 5121; 38 C.F.R. §§ 3.102, 3.303, 3.1000.

5.  The criteria for service connection for a kidney disability, for the purpose of accrued benefits, are not met.  38 U.S.C.A. §§ 1110, 1131, 5101(a), 5107(b), 5121; 38 C.F.R. §§ 3.102, 3.303, 3.1000

6.  The criteria for service connection for hypertension, for the purpose of accrued benefits, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5101(a), 5107(b), 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), 3.1000 (2016).

7.  The criteria for service connection for left ear hearing loss, for the purpose of accrued benefits, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5101(a), 5107(b), 5121; 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), 3.385, 3.1000 (2016).

8.  The criteria for an initial compensable rating for right ear hearing loss, for the purpose of accrued benefits, are not met.  38 U.S.C.A. §§ 1155, 5101(a), 5107(b), 5121 (West 2014); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.10, 4.21 (2016), 4.85, 4.86, Diagnostic Code (DC) 6100 (1996, 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A claim for accrued benefits must be adjudicated on the basis of the evidence of record at the date of the Veteran's death.  38 C.F.R. § 3.1000.  While certain documents created by, or in the custody of VA, are deemed to be constructively of record, there have been no reports of such evidence in this case.  There is no reasonable possibility that further notice or assistance would aid in substantiating the accrued benefit claims.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the duty to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, neither the appellant nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003 ).  Accordingly, the two-year limit on benefits is not applicable in this case.

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000 (c).  In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101 (a), 5121(a); Jones v. West, 136 F.3d 1299   (Fed. Cir. 1998).

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000 (a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000 (d)(4).

In this case, the appellant filed a claim for accrued benefits in August 2004.  Thus, she filed a timely claim for accrued benefits as it was filed within a year of the Veteran's death.  The evidence that will be considered by the Board is limited to that which was in VA's possession up to the date of the Veteran's death in March 2004.

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for certain chronic disabilities listed in 38 C.F.R. § 3.309 (a), including hypertension and organic diseases of the nervous system (e.g., sensorineural hearing loss), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as hypertension and organic diseases of the nervous system (e.g., sensorineural hearing loss), are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113  (b) (West 2014); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, examination reports from Selma Baptist Clinic Marion dated in April and July 1995 and January 1996, examination reports from Four Rivers Marion Clinic dated in May and December 1997, a March 1998 private treatment record (entitled Supplemental or Treatment Notes), and the report of a March 2003 VA examination document a recurrent lower respiratory tract infection, probable early bronchopneumonia,  a right upper lobe scar, moderate persistent asthma, pulmonary fibrosis, a lung mass, a sore throat, onychomycosis with intractable plantar keratoma, a right foot plantar wart, a right foot callus, end-stage renal disease, and hypertension.  Also, a March 2003 VA audiological examination report reveals that the Veteran was diagnosed as having left ear sensorineural hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  

The Veteran contended that all of his claimed disabilities were incurred in service.  Specifically, he claimed on his August 1997 VA Form 9 that his claimed disabilities were all caused by sleeping in the snow and being exposed to cold temperatures while stationed in Germany.  In addition, he contended that his hearing loss was caused by exposure to loud noises associated with military weaponry in service.  

The clinical and lay evidence of record at the time of the Veteran's death does not indicate that the Veteran experienced a continuity of respiratory, sore throat, skin, right foot, kidney, hypertension, or hearing loss symptomatology in the years since service.   The Veteran did contend during a September 1997 hearing before a Decision Review Officer (DRO), however, that he initially experienced pneumonia and a skin rash in service.  He also claimed that he developed frequent urination in service and he attributed this symptom to a kidney disability.  

The Veteran was competent to report in-service noise and cold weather exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Further, his DD Form 214 indicates that his military occupational specialty was a medical aidman and that he received the Army Occupation Medal (Germany), there is nothing to explicitly contradict his reports, and his reports are consistent with the evidence of record and the circumstances of his service.  Therefore, the Veteran's reports of in-service noise and cold weather exposure are credible and in-service acoustic trauma and cold weather exposure is conceded.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).
The Veteran was also competent to report the history of his claimed disabilities, including the presence of respiratory, skin, and urinary problems in service.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.

Service treatment records reflect that the Veteran was treated for a running nose, cough, and sore throat in February 1955.  There is otherwise no evidence of any complaints of or treatment for respiratory problems, sore throat, skin problems, foot problems, kidney problems, urinary problems, hearing loss, or elevated blood pressure in the Veteran's service treatment records and his June 1956 separation examination was normal other than for chronic hypertrophy of the tonsils.  A blood pressure of 120/80 was recorded during the separation examination.

The first clinical evidence of respiratory problems are treatment records from Medical Center Hospital dated in July 1980 which reflect that the Veteran was experiencing a one month history of intermittent left chest pain associated with progressive shortness of breath and dyspnea on exertion.  Also, he had a history of pneumonia in March 1980.  Examination revealed decreased breath sounds in the left lung base with expiratory wheezing from the right lower and middle lobes.  Chest imaging revealed multiple infiltrates and/or masses in the lungs, multiple pulmonary nodules, and associated atelectasis (especially in the right upper lobe). The first clinical evidence of throat problems is an August 1980 VA hospital summary (VA Form 10-1000) which includes a report of dysphagia and intermittent odynophagia.  The first clinical evidence of skin problems is an April 1982 treatment record from Perry County Clinic which reflects that the Veteran reported that he experienced a rash on his arms.  The first clinical evidence of right foot problems is a July 1992 treatment record from W.S. Lee, M.D. which indicates that the Veteran had an early diabetic ulcer on the right foot.  The first clinical evidence of urinary symptoms is a September 1984 treatment record from the Perry Clinic which indicates that the Veteran reported urinary frequency and the first clinical evidence of a specifically diagnosed kidney disability is a May 1995 problem list from Selma Baptist Clinic-Marion which includes a diagnosis of chronic renal failure.  The first clinical evidence of a left ear problem is a December 1991 emergency room record from Perry County Hospital which includes a report of left ear pain.  Lastly, the first clinical evidence of elevated blood pressure is a July 1980 emergency room record which includes a blood pressure reading of 190/100.  There is no medical evidence of any earlier symptomatology associated with the Veteran's claimed disabilities following service.  There is some lay evidence of earlier right foot and left ear problems.  In particular, the Veteran reported during the September 1997 DRO hearing that he developed a plantar wart of the right foot in the 1960s and that he first sought treatment for his ears in the 1980s.  

The Board acknowledges that there is also lay evidence of earlier respiratory, skin, and kidney symptoms in that the Veteran reported that he developed pneumonia and a skin rash in service.  Also, he reported that he developed frequent urination in service and he believed that this was associated with a kidney disability.  As explained below, however, the Board finds that the Veteran's reports as to the history of his claimed respiratory disorder, skin disorder, and urinary symptoms are not credible.

The Veteran provided information and statements which are inconsistent with his reports of respiratory, skin, and urinary problems in service.  As noted above, the Veteran reported that he developed respiratory, skin, and urinary symptoms in service.  However, he reported on a June 1956 report of medical history form completed for purposes of separation from service that his health was "good" and that he was specifically not experiencing, nor had he ever experienced, any whooping cough, tuberculosis, asthma, shortness of breath, chronic cough, frequent or painful urination, or kidney stone or blood in urine.  The August 1980 VA Form 10-1000 indicates that the Veteran "was in his usual state of good health until March of [1980] when [he] noted shortness of breath and left sided chest pain and wheezing."  Such information provided by the Veteran is inconsistent with his contention that he developed respiratory, skin, and urinary symptoms in service.  The Board finds the contemporaneous statements and those made to health care providers to be of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits.  Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons"); Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).

In light of the absence of any evidence of complaints of treatment for respiratory, skin, or urinary problems in the Veteran's service treatment records, the fact that his June 1956 separation examination was normal other than for chronic hypertrophy of the tonsils, the absence of any clinical evidence of respiratory, skin, or urinary symptoms for over two decades following service, and the information and statements provided by the Veteran that are inconsistent with his reports of respiratory, skin, and urinary symptoms in service, the Board concludes that his reports concerning the history of his claimed respiratory disorder, skin disorder, and kidney disability (including his urinary symptoms) are not credible.  

The audiologist who conducted the March 2003 VA audiological examination opined that the Veteran's left ear hearing loss was not likely "not at least as likely as not (less than 50 percent likely)" due to military noise exposure.  He reasoned that the hearing loss noted in the left ear at the time of the examination was no greater than that which would be expected for an average man of the Veteran's age.

Moreover, the examiner who conducted the March 2003 VA examination explained that he reviewed the Veteran's service treatment records and post-service treatment records and that although he unfortunately had various medical problems as noted during the March 2003 examination, with end-stage renal disease, his pulmonary and upper respiratory disability, to include sore throat, was not related to service.
The Veteran expressed his belief that his claimed disabilities were related to cold weather and noise exposure in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that exposure to loud noise may cause hearing loss is commonly known and, therefore, the Veteran's testimony that his claimed left ear hearing loss was related to his in-service noise exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

The questions presented in this case (i.e., whether any relationship existed between the Veteran's claimed disabilities and his military service) are questions as to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran was attempting to establish nexus through his own opinion, as a lay person he was not shown to have been capable of making such conclusions on such complex medical matters.  An opinion as to the link between his claimed disabilities and in-service cold weather and noise exposure, where there is no credible evidence of his disabilities for years after service, is one requiring specialized knowledge and testing to understand the complex nature of the body systems.  The Veteran did not indicate, and the appellant does not now indicate, that the Veteran had such experience.  Hence, his opinions on the question of nexus are not competent evidence.  

There is no other evidence of a relationship between the Veteran's respiratory disorder, disability manifested by a chronic sore throat, skin disorder, right foot plantar warts, kidney disability, left ear hearing loss, or hypertension and service.  Thus, the preponderance of the evidence is against a finding that any of the Veteran's claimed disabilities manifested in service, manifested within a year after his June 1956 separation from service, were the result of exposure to cold weather or loud noise in service, or were otherwise related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application, and the claims of service connection for a respiratory disorder, a disability manifested by a chronic sore throat, a skin disorder, right foot plantar warts, a kidney disability, left ear hearing loss, and hypertension, all for the purpose of accrued benefits, must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

II. Higher Initial Rating

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The criteria for rating hearing loss were amended during the claim period, effective June 10, 1999.

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110 (g) (West 2014).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-2000 (April 10, 2000).
A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003).

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Prior to June 10, 1999, the method for rating hearing loss is based on examination results including a controlled speech discrimination test and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (1996) (old criteria).

An alternative method of rating hearing loss was employed only when the Chief of the Audiology Clinic certified that language difficulties or inconsistent speech audiometry scores made the use of both puretone average and speech discrimination inappropriate.  In such instances, Table VIA was used, which assigned a Roman numeral designation based solely on the puretone threshold average.  Id. 
The criteria for rating hearing loss were revised effective June 10, 1999 in that speech discrimination must be obtained using the Maryland CNC test and Table VIA is for consideration in instances of exceptional hearing loss without any prior certification by the Chief of the Audiology Clinic.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (effective June 10, 1999) (new criteria).

In this case, service connection was only in effect for right ear hearing loss.  Also effective throughout the claim period, in such cases, the nonservice-connected ear is assigned a Level I hearing impairment designation in Table VII, unless the criteria for 38 C.F.R. § 3.383 (2016) are met.  See VAOPGCPREC 32-97 (Aug. 29, 1997); 38 C.F.R. §  4.85 (f) (effective June 10, 1999).  (Due to the normal findings in the right ear, however, a numeric designation of I would be applicable in any event.)

Prior to December 6, 2002, only if a veteran was totally deaf in both the service-connected and non-service-connected ears would he be rated as if both disabilities were service-connected.  38 C.F.R. § 3.383 (a)(3) (1996).  Effective December 6, 2002, if the hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the Veteran has a hearing loss disability as defined in § 3.385, the hearing impairment in the non service-connected ear will be considered in evaluating the service-connected disability.  38 C.F.R. § 3.383 (a)(3) (2016).  In this case, as discussed below, the Veteran's service-connected right ear hearing loss does not meet the criteria for a compensable rating.  Hence, the provisions of 38 C.F.R. § 3.383 are not applicable in this case.  Therefore, the left ear will be assigned a Roman Numeral designation for hearing impairment of I in this case.

The Veteran reported during the March 2003 VA audiological examination that he experienced loss of hearing over the previous 23 years and that the situation of greatest difficulty was understanding conversational speech.  Examination revealed that his pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
45
55
60
70
58

Speech audiometry revealed speech recognition ability of 72 percent in the right ear.

Using Table VI, the March 2003 VA examination revealed level V hearing in the right ear.  Combining level V hearing for the right ear and level I hearing for the left ear according to Table VII yields a rating of 0 percent.  Additionally, there is no indication that there was exceptional hearing loss and the Chief of the Audiology Clinic did not certify that language difficulties or inconsistent speech audiometry scores made the use of both puretone average and speech discrimination inappropriate.  

The Veteran expressed his belief that the severity of his hearing loss warranted a higher rating.  He was competent to report the symptoms of his hearing disability and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   The Veteran's statements do not show that he met the specific pure tone thresholds and/or speech discrimination percentages required for a compensable rating for right ear hearing loss at any time during the claim period under either the old or the revised criteria.  

The Board further finds that, in conjunction with the appeal for a higher initial rating for right ear hearing loss, no other related issues were raised by the Veteran or have been raised by the appellant or her representative, and no other such issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching its decision in this appeal, the Board has resolved reasonable doubt in the appellant's favor, where applicable.  The record neither shows that the evidence is so evenly balanced as to warrant a higher rating for right ear hearing loss, nor does the evidence show that the Veteran's hearing disability more closely approximated the criteria for a compensable rating at any time during the claim period.  Hence, the appeal is denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.85, DC 6100.


ORDER

Entitlement to service connection for a respiratory disorder, for the purpose of accrued benefits, is denied.

Entitlement to service connection for a disability manifested by a chronic sore throat, for the purpose of accrued benefits, is denied.

Entitlement to service connection for a skin disorder, for the purpose of accrued benefits, is denied.

Entitlement to service connection for right foot plantar warts, for the purpose of accrued benefits, is denied.

Entitlement to service connection for a kidney disability, for the purpose of accrued benefits, is denied.

Entitlement to service connection for hypertension, for the purpose of accrued benefits, is denied.

Entitlement to service connection for left ear hearing loss, for the purpose of accrued benefits, is denied.

Entitlement to an intial compensable rating for right ear hearing loss, for the purpose of accrued benefits, is denied.


REMAND

VA is obliged to obtain a medical opinion in a cause of death claim when necessary to assist a claimant in substantiating the claim.  38 U.S.C.A. § 5103A (a); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The Veteran died in March 2004.  His death certificate lists the immediate cause of death as pneumonia.  Renal failure, chronic obstructive pulmonary disease (COPD), diabetes, and URE peritonitis are also listed as significant conditions contributing to death, but not resulting in the underlying cause of death.  At the time of his death, service connection was in effect for right hearing loss and tinnitus. 

The appellant contends that the Veteran's fatal pneumonia had its onset in service.  Specifically, she contends that the Veteran developed pneumonia in service due to his exposure to cold weather while serving in Germany and that he continued to experience chronic pneumonia in the years following service until the time of his death.  However, there is some evidence to the contrary.  For instance, there is no evidence of any complaints of or treatment for respiratory problems in the Veteran's service treatment records, the first clinical evidence of respiratory problems is not for many years following service, and the Veteran provided information that is inconsistent with a continuity of respiratory symptomatology in the years following service.  Nevertheless, the appellant is competent to report her observations of the Veteran's symptoms and her reports suggest that the Veteran's fatal pneumonia may have been incurred in service.  In light of the appellant's contention and the fact that a remand is otherwise necessary to obtain outstanding treatment records, a medical opinion should be obtained on remand that addresses the nature and etiology of the Veteran's cause of death.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The Veteran's death certificate reflects that he died at Brookwood Medical Center.  Although some records from this facility are in his claims file, all relevant treatment records (including the treatment records at the time of his death) have not been obtained and the AOJ has not otherwise attempted to obtain these records.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to identify the location and name of any VA or private medical facility where the Veteran received treatment for a respiratory disorder, a kidney disability, diabetes, and peritonitis, to include the dates of any such treatment.

Ask the appellant to complete authorizations for VA to obtain all records pertaining to the Veteran's treatment for a respiratory disorder, a kidney disability, diabetes, and peritonitis and all records at the time of his death from Brookwood Medical Center and any other sufficiently identified private treatment provider from whom records have not already been obtained (see the Veteran's death certificate).  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion as to the cause of the Veteran's death.

The opinion provider should answer the following question:
 
Is it at least as likely as not (50 percent probability or more) that the Veteran's fatal pneumonia, renal failure, COPD, diabetes, or URE peritonitis had its onset in service, is related to the Veteran's exposure to cold weather while stationed in Germany in service, or was otherwise the result of a disease or injury in service?

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran was competent to report his symptoms and history and that the appellant is competent to report her observations of the Veteran's symptoms, and such lay statements (including the reports of a continuity of respiratory symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for specific problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  However, the opinion provider must also consider the inconsistent information concerning a continuity of respiratory symptomatology in the years since service.

3.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the appellant is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


